Appellant was prosecuted and convicted of carrying a pistol on and about his person. The complaint which forms the basis of the information in this case charges the offense to have been committed on the 8th day of February, 1891, whereas the affidavit was made on the 9th day of January, 1891, one month prior to the alleged date of the commission of said offense. This defect was called to the court's attention by a motion in arrest of judgment, which was overruled. Looking to the jurat of the officer and the date of taking the affidavit, we find the offense sought to be charged was committed long subsequent to the making of the complaint. As was said by this court in Lanham's case, "there is an irreconcilable incompatibility between them, and the motion in arrest of judgment should have been sustained." Lanham v. The State, 9 Texas Ct. App. 232[9 Tex. Crim. 232]. The date of the commission of the offense sought to be charged must be anterior to the making of the complaint. The judgment is reversed and the cause remanded.
Reversed and remanded.
Judges all present and concurring. *Page 42